    Case 6:16-cv-00035-RSB-CLR Document 107 Filed 01/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


    SAN MIGUEL PRODUCE, INC.,

                 Plaintiff,                                   CIVIL ACTION NO.: 6:16-cv-35

         v.

    L.G. HERNDON JR. FARMS, INC.,

                 Defendant. 1


                                             ORDER

        Before the Court is the Stipulation of Dismissal With Prejudice signed and filed by counsel

for Plaintiffs and counsel for all Defendants on January 19, 2021, wherein the parties indicate that

they have entered into a settlement agreement and that they therefore stipulate to the dismissal of

all claims in this consolidated case with prejudice, with each party to bear its own attorney’s fees

and costs associated with the action. (Doc. 106.) Pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), the Court DISMISSES this action, including all claims and counterclaims, WITH

PREJUDICE. The Clerk is hereby authorized and directed to CLOSE this case.

        SO ORDERED, this 27th day of January, 2021.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA

1
  Roy L. Nishimori and Janis Berk, officers of San Miguel Produce, Inc., who were parties to this action
pursuant to Defendant L.G. Herndon Jr. Farms, Inc.’s counterclaims against Plaintiff San Miguel Produce,
Inc., were dismissed from the action in the Court’s recent summary judgment Order. They have, however,
expressly joined in the Stipulation of Dismissal with Prejudice By All Parties.
